ORDER

PER CURIAM.
The Director of Revenue appeals the judgment ordering him to issue and reinstate a school bus driving permit to Betty Jean Young. We have reviewed the briefs of the parties and the record on appeal and find that the judgment is not against the weight of the evidence. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).